Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 10/18/2021 has been entered. Claim(s) 1, 3, 5, 11, 13, 22 is/are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 11, 13, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1, 3, 5, 11, 13, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for associating and identifying resources. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of : identifying virtualized network function components that the virtualized resources measurements belong to; and associating the collected virtualized resources measurements with managed function (MF) that is impacted by a result of the virtualized resources measurements. The claimed process simply describes series of steps for associating and identifying resources. These concepts are considered to be certain methods of Mental Processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion).”
 In this case, the abstract idea recited in representative claim 1 is certain methods of mental processes because the process includes identifying, and associating resources is a process that a human can do in their mind and is common done this way. Thus, these limitations are directed to an abstract idea because they fall within the enumerated group of “mental processes” in the 2019 PEG.

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount 
The analysis above applies to all statutory categories of invention including claims 1, 11, 22.  Furthermore, the dependent claims 3, 5, 13 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 3, 5, 13  do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1, 3, 5, 11, 13, 22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13 recite the limitation "the application function" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 5, 11, 13, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent App Pub 20170134237).

	Regarding claim 1,
Yang teaches a method, comprising: collecting, by a network manager, virtualized resources measurements from one or more network elements; (See paragraphs 23, 25,  29, 30, claim 1, Yang teaches data collection and monitoring a plurality of quality metrics of the virtual machine server cluster)
identifying virtualized network function components that the virtualized resources measurements belong to; and (See paragraphs 23, 25,  29, 30, claim 1, Yang teaches classifying the quality metrics based on type including load utilization process efficiency etc. aka network functions))
associating the collected virtualized resources measurements with a managed function (MF) that is impacted by a result of the virtualized resources measurements in order to improve utilization of the virtualized resources.(See paragraphs 23, 41, 30, 61, claim 1, Yang teaches determining that the value of quality metric is outside a range and to self-heal/improve the virtual resources )

	Regarding claim 3,
Yang teaches the method according to claim 1, wherein the associating of the collected virtualized resources measurements with the application function is performed based on proprietary knowledge. (See paragraphs 33-34, 30, Yang teaches associating the monitored metrics with the application based on some type of proprietary knowledge of the system or user )

	Regarding claim 5,
Yang teaches the method according to claim 1, wherein the collecting of the virtualized resources measurements and the identifying of the virtualized network function components that the virtualized resources measurements belong to are performed by one entity; and (See figure 1, paragraphs 27-29, Yang)
the associating of the collected virtualized resources measurements with an application function (MF) is performed by another entity. (See figure 1, paragraphs 27-29, Yang)

SIMILAR CLAIMS
	Claims 11, 13  list all the same elements of claims 1, 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 3 applies equally as well to claims 11, 13.  Furthermore with regards to the limitation of an apparatus, comprising:  at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to . (See paragraphs 23, 25, 75, Yang)

Claims 22  list all the same elements of claims 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1 claims 22.  Furthermore A computer program embodied on a non-transitory computer readable medium, the computer program configured to control a processor to perform a process according to any one of claim 1. (See paragraphs 78-79, Yang)

Response to Arguments
4.         Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
A.         Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.            As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of associating and identifying resources which is grouped within the Mental Processes and is similar to the concept of Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Examiner also adds that processing a computer instructions to collecting, by a network manager, virtualized resources measurements from one or more network elements prior to pre-processing is also part of the abstract idea and grouped within the concepts performed in the human mind (including an observation, evaluation, judgement, opinion). The technical solution is not claimed and is clearly part of the abstract idea of identifying virtualized network function components that the virtualized resources measurements belong to; and associating the collected virtualized resources measurements with managed function (MF) that is impacted by a result of the virtualized resources measurements.

B.         Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.            As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to associating and identifying resources does not add technical improvement to the abstract idea. The recitations to network manager” perform(s) the steps or functions of list the steps performed by the technology/computer in the claim. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or 

C.         Applicant argues that the claims are not directed to a judicial exception under Step 2B.
            As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to associating and identifying resources does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “network manager” are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Bachmutsky (U.S. Patent App Pub 20170272783) teaches the center has a control plane manager for receiving and processing media requests from a set of subscriber devices. Each subscriber device comprises a media renderer and a user interface. Virtual set-top boxes (v-STBs) are associated with subscribers. The manager determines whether request from a subscriber device for particular content is for content that exists at v-STBs hosted in a data center, selects an optimal v-STB supporting a stream of the content, and effectuates media session to the subscriber device for streaming the content from the selected optimal v-STB.
2. Lapiotis (U.S. Patent App Pub 20170019302) teaches the method involves receiving a dynamic situation profile (DSP) with respect to a particular situation from a data analytics platform. A similarity index between DSP and characteristic situation profile (CSP) is determined. One or more control signals to effectuate a dynamic design change action for changing configuration of network operating to service user data flows of service users, are generated, if the similarity index is within an acceptable window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NINOS DONABED/Primary Examiner, Art Unit 2444